Citation Nr: 0313948	
Decision Date: 06/25/03    Archive Date: 06/30/03	

DOCKET NO.  02-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1942 to October 1945.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2003, at which time it was remanded 
so that the veteran could be scheduled for a video conference 
with a veterans law judge.  That hearing was scheduled for 
June 2003 but was canceled at the veteran's request.  He has 
not requested that such video conference be rescheduled, nor 
has he requested a hearing before the VA in any other venue 
(e.g., a personal hearing at the Board Central Offices in 
Washington, D.C.; or a personal hearing at the Department of 
Veterans Affairs (VA) Regional Office and Medical Center (RO) 
in Wichita, Kansas, before a traveling veterans law judge or 
before a local hearing officer).  Accordingly, the veteran's 
hearing request was considered to be withdrawn.  Thereafter, 
the case was returned to the Board for further appellate 
action.

In December 2002, the veteran's representative raised 
contentions to the effect that service connection is 
warranted for degenerative joint disease of the first right 
metatarsophalangeal joint.  That question has not been 
adjudicated by the RO or otherwise developed for appellate 
action.  Therefore, the Board has no jurisdiction over that 
question, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. § 20.101 
(2001).  It is, however, referred to the RO for an 
appropriate response.


FINDING OF FACT

The veteran's service-connected bilateral pes planus, 
manifested primarily by pain on palpation and the absence of 
any arch whatsoever, is productive of no more than severe 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

After reviewing the record, the Board finds that the RO has 
been notified of the VA's duty to assist him in the 
development of his claim.  By virtue of information sent to 
the veteran in the Statement of the Case (SOC) and in the 
Board's remand of March 2003, he and his representative were 
notified of the evidence necessary to substantiate the claim 
of entitlement to an increased rating for pes planus.  
Indeed, the SOC sets forth the provisions of the enabling 
regulations, i.e., 38 C.F.R. § 3.159, applicable to the VCAA.  
Moreover, in October 2001 the RO telephoned the veteran and 
informed him of the VA's duty to assist him in the 
development of his claim.  Such information notified the 
veteran of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an effort to assist the veteran with his claim, the RO has 
made efforts to obtain relevant records adequately identified 
by the veteran.  For example, in May 2001, the RO requested 
records from the VA Outpatient Clinic in McAllen, Texas, 
reflecting the veteran's treatment from January 2001 through 
the present.

Evidence received in association with the veteran's claim 
consists of the report of a podiatric examination, performed 
by the VA in September 2000 and records from private health 
care providers under contract to the South Texas VA Health 
Care System, which reflect the veteran's treatment from 
January 2001 to March 2001.  As noted above, the veteran has 
been informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to an increased rating for 
bilateral pes planus.  Indeed, during his duty to assist 
phone call in October 2001 and in a statement (VA 
Form 21-4138) received in November 2002, the veteran reported 
that he did not have any additional evidence to submit.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  


II.  The Facts

In September 2000, the veteran underwent a VA podiatric 
examination.  He reported increased pain which consisted of 
near-continuous tingling down his legs with weakness, 
stiffness, and swelling, but no heat or redness or lack of 
endurance.  He stated that he was unable to stand for any 
length of time and that if he walked for two blocks, he got 
excruciating pain and was "done" for the rest of the day.  It 
was noted that he took aspirin as well as prescription 
medication for the pain and that he was advised to wear 3/8-
inch insole wedges with arch supports.  It was also noted 
that he did not use any crutch, brace, or cane but that he 
had special shoes with inserts.  The shoes were well worn on 
both sides.  There was no evidence of surgery or injury to 
his feet.  He stated that his pes planus impaired or 
precluded many activities, such as exercise and dancing.

On examination, the veteran was comfortable and did not 
appear to be in any acute distress.  His gait was slightly 
slow, and he wore thick-soled shoes with insoles, 
bilaterally.  He did not appear to have any abnormal weight 
bearing.  He demonstrated flat feet, bilaterally, without any 
arch whatsoever.  At best, there was about 0.5 centimeters 
from the top of the arch to the foot.  He was tender to 
palpation of the feet without any localization.  The range of 
motion of the ankles was from 0 degrees of dorsiflexion to 
40 degrees of plantar flexion.  The veteran appeared very 
sensitive and retracted his feet, when the examiner touched 
them for sensitivity.  Following the examination, the 
impression was bilateral foot pain with increased pain.  
Subsequently performed X-rays revealed bilateral pes planus 
with first right metatarsophalangeal joint degenerative 
disease.

Medical records from private health care providers under 
contract to the VA show that the veteran received treatment 
from January 2001 to March 2001, primarily for generalized 
itching over his body.  In January 2001, he also reported 
increased pain under his left foot.  On examination, there 
was tenderness to palpation over the medial aspect of the 
left foot with no crepitation.  The various diagnoses 
included degenerative joint disease.

III.  Analysis

The veteran seeks an increased rating for his service-
connected bilateral pes planus.  He reports increased 
symptomatology which causes difficulty walking.  He notes 
that he uses arch supports and that he also has canes.
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral pes planus is rated in accordance 
with 38 C.F.R. § 4.71a, DC 5276.  A 30 percent rating is 
warranted for severe impairment supported by objective 
evidence of marked deformity (pronation, abduction, etc.); 
pain on manipulation and use accentuated; indication of 
swelling on use; and characteristic callosities.  A 
50 percent rating is warranted for pronounced impairment, 
characterized by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain and pain on use, specifically limitation of motion 
due to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's 
bilateral pes planus is manifested primarily by tenderness to 
palpation and a lack of any arch whatsoever.  Although he 
takes medication for pain and wears special shoes with 
inserts, there is no evidence of callosities; or marked 
pronation; or marked inward displacement; or severe spasm of 
the tendo achillis on manipulation.  Indeed, recent 
complaints of weakness, stiffness, and swelling, are not 
supported by any objective evidence of such symptomatology.  
Nor are there any reports of exacerbations or incoordination 
associated with his service-connected pes planus.  Finally, 
there is no evidence of abnormal weight bearing or findings 
that the veteran's pes planus is not improved by orthopedic 
shoes or appliances.  Such symptomatology more nearly 
reflects the criteria for severe impairment; and therefore, 
there is no reasonable basis at this time for an increased 
schedular rating for bilateral pes planus.  

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-connected 
bilateral pes planus.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2001).  Rather, the record shows that the 
manifestations of his bilateral pes planus are those 
contemplated by the regular schedular standards.  It must be 
emphasized that the disability ratings are not job specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2001). 


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

